Citation Nr: 1104537	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-25 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of head injury 
to include headaches, dizziness and mild memory loss, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to March 
1965.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which continued a 10 percent rating for residuals 
of head injury to include headaches, dizziness and mild memory 
loss.


FINDING OF FACT

The residuals of a head injury are manifested by headaches that 
are prostrating on average of once a month of the last several 
months, and subjective complaints of dizziness, mild memory loss, 
sleep impairment and difficulty concentrating; there has been no 
diagnosis of dementia and no showing of purely neurologic 
symptoms, completely prostrating and prolonged attacks, or severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a head 
injury to include headaches, dizziness and mild memory loss are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
4.130, Diagnostic Codes 8100, 8045 and 9304 (2008 & 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by evidence 
of a disability's impact on daily life and that VA provide notice 
with regard to potential diagnostic code criteria (element 2).  
Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 
2009).
In a January 2006 letter, issued prior to the initial 
adjudication of the claim, and in March 2006 and August 2008 
letters, the RO or AMC notified the Veteran of the evidence 
needed to substantiate his claim for an increased rating.  The 
letters told the Veteran that he could substantiate the claim 
with evidence that the disability had worsened.  They satisfied 
the second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal agencies, 
but that he was nevertheless responsible for providing any 
necessary releases and enough information about the records to 
enable VA to request them from the person or agency that had 
them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, and the surviving 
elements of Vazquez-Flores notice, including the disability-
rating and effective-date elements of the claims, by the March 
2006 and August 2008 letters.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
VA's notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006 and August 
2008 letters were sent after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was cured by readjudication of the claim in 
supplemental statements of the case issued in September 2008 and 
August 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran was provided proper VA examinations in 
February 2006, December 2008 and March 2009 to evaluate the 
residuals of his head injury.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Analysis

The residuals of the Veteran's head injury are currently rated 10 
percent disabling under Diagnostic Code 8045, residuals of a 
traumatic brain injury (TBI).  38 C.F.R. § 4.124a.  This 10 
percent rating has been in effect since June 30, 1997.

The Veteran's claim for an increased rating for residuals of a 
head injury was received in December 2005.  During the course of 
the appeal, the regulations for the evaluation of brain disease 
due to trauma or TBI under Diagnostic Code 8045 were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 
(Sept. 23, 2008).  The Federal Register's paragraph addressing 
the applicability date of the new regulation specifically states:

The amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008.  The old criteria 
will apply to applications received by VA before that date.  
However, a Veteran whose residuals of TBI were rated by VA under 
a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be 
permitted to request review under the new criteria, irrespective 
of whether his or her disability has worsened since the last 
review or whether VA receives any additional evidence.  The 
effective date of any increase in disability compensation based 
solely on the new criteria would be no earlier than the effective 
date of the new criteria.  The effective date of any award, or 
any increase in disability compensation, based solely on these 
new rating criteria will not be earlier than the effective date 
of this rule, but will otherwise be assigned under the current 
regulations governing effective dates, 38 CFR 3.400, etc.  The 
rate of disability compensation will not be reduced based on 
these new rating criteria.  38 U.S.C.A. § 1155; 73 Fed. Reg. 
54,693 (Sept. 23, 2008).  

In the present case, the Veteran's application for an increased 
rating was received in December 2005, which is before the 
effective date of the amendment, October 23, 2008.  In such 
circumstances, generally only the previous criteria would 
normally apply as discussed above in the Federal Register.  But 
here, the RO considered the new criteria in an August 2009 
supplemental statement of the case.  Although the Veteran had not 
requested such consideration, his representative submitted a 
November 2010 brief in which he appeared to argue that the 
Veteran was entitled to a higher rating based on the new 
criteria.  The argument is construed as a request for review 
under the new criteria.

Benefits under the new version of Diagnostic Code 8045 cannot be 
granted prior to the October 23, 2008 effective date of that 
version.  Id.  Therefore, in this case, prior to October 23, 
2008, the Board may apply only the previous version of the rating 
criteria.  As of October 23, 2008, the Board must apply whichever 
version of the rating criteria is more favorable to the Veteran.

The old version of Diagnostic Code 8045 provides for the 
evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a 
(2008).  The diagnostic code specifies that purely neurological 
disabilities are rated under the applicable diagnostic code.  
Purely subjective complaints, such as headache, dizziness, or 
insomnia, which are recognized as symptomatic of brain trauma, 
are rated at 10 percent and no more under Diagnostic Code 9304 
(dementia due to head trauma) and may not be combined with any 
other rating for a disability due to brain trauma.  A rating in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 may not be assigned in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
Id.

The new version of Diagnostic Code 8045 continues to provide for 
the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 
2008).  But now there are three main areas of dysfunction listed 
that may result from TBI and have profound effects on 
functioning: cognitive (which is common in varying degrees after 
TBI), emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms: The 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total."  However, not every 
facet has every level of severity.  The Consciousness facet, for 
example, does not provide for an impairment level other than 
"total," since any level of impaired consciousness would be 
totally disabling.  Assign a 100-percent evaluation if "total" is 
the level of evaluation for one or more facets.  If no facet is 
evaluated as "total," assign the overall percentage evaluation 
based on the level of the highest facet as follows: 0 = 0 
percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For 
example, assign a 70 percent evaluation if 3 is the highest level 
of evaluation for any facet.  Id.

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled ``Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified'' 
with manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.  Id.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which 
may appear in medical records, refer to a classification of TBI 
made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.  Id.

Note (5): A Veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 8045, 
irrespective of whether his or her disability has worsened since 
the last review.  VA will review that Veteran's disability rating 
to determine whether the Veteran may be entitled to a higher 
disability rating under diagnostic code 8045.  A request for 
review pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective date 
of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  Id.

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER 
RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for 
Subjective Symptom Facets of cognitive impairment and other 
residuals of TBI not otherwise classified, a level of impairment 
of:

0 (0 percent) is provided for subjective symptoms that do not 
interfere with work; instrumental activities of daily living; or 
work, family, or other close relationships.  Examples are: mild 
or occasional headaches, mild anxiety;

1 (10 percent) is provided for three or more subjective symptoms 
that mildly interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships.  Examples 
of findings that might be seen at this level of impairment are: 
intermittent dizziness, daily mild to moderate headaches, 
tinnitus, frequent insomnia, hypersensitivity to sound, 
hypersensitivity to light;

2 (40 percent) is provided for three or more subjective symptoms 
that moderately interfere with work; instrumental activities of 
daily living; or work, family, or other close relationships.  
Examples of findings that might be seen at this level of 
impairment are: marked fatigability, blurred or double vision, 
headaches requiring rest periods during most days.

In his December 2005 claim, the Veteran reported that he 
experienced vertigo, concentration problems and short-term memory 
problems.  He also reported headaches almost weekly, which were 
made more tolerable, and prevented from becoming migraines, by 
medication.  He also claimed that although controlled somewhat by 
medication, he experienced dizziness several times a week and 
that he experienced incapacitating episodes every three to six 
months.

Outpatient treatment records from the VA Medical Center in Durham 
show that the Veteran was seen periodically for complaints of 
short-term memory loss, forgetfulness, chronic vertigo and 
migraines.  

During an April 2005 dementia workup, the examiner noted that the 
Veteran complained of forgetfulness, but that he was very 
functional; he balanced his checkbook "fine" and had good 
medical compliance.  He scored a 29/30 on the mini mental state 
examination (MMSE), which tests for cognitive 
validity/reliability.  The examiner concluded that there was not 
enough information to say there was a concern for dementia.

In January 2006, the Veteran underwent a VA neuropsychological 
evaluation for assessment of acute short-term memory loss.  The 
examiner noted that the Veteran was exhibiting intellectual and 
memory functioning that was consistent with his previous 
education and work history.  He also noted that any decline in 
memory noticed by the Veteran was most likely due to the normal 
aging process.  It was also noted that the Veteran showed signs 
of mild depression and moderate anxiety and reported sleep 
deprivation.  See outpatient treatment records from the VA 
Medical Center in Durham, North Carolina dated January 2006.

The Veteran was afforded VA examinations in response to his claim 
in February 2006.  During examination for memory loss, he 
complained of declining memory, but reported that he was able to 
perform activities of daily living on his own.  
Besides a finding of mild anxiety, mental status examination was 
normal.  There was no evidence of memory loss or concentration 
problems.

During examination for headaches, the Veteran reported 
experiencing severe headaches around 1973, which he treated with 
Cafergot with good results.  He also reported that he had not had 
any severe migraines for the preceding six months to a year as a 
result of taking Cafergot.  He noted that during headaches, he 
would get glitters in his eyes and tingling in his hands which 
would go away with Cafergot, and that without Cafergot, he would 
go into "a full-blown migraine" and experience flashing lights, 
numbness in his tongue and arms and confusion.  The Veteran also 
reported dizziness for 3-4 years and the examiner noted that he 
was a little unsteady and unbalanced when putting on his pants.  
It was noted that Antivert helped with the balance problems.  The 
examiner diagnosed chronic headaches, secondary to head injury 
and dizziness of unknown etiology.

In December 2008, the Veteran was afforded a brain, spinal cord 
and neurological examination.  The examiner concluded that the 
Veteran had a head contusion 48 years ago, with no specific head 
complaints at the time of the examination.  He also noted that 
the Veteran was using a cane, had mild intellectual delays and 
modest peripheral neuropathy, which the examiner indicated was 
from the side effects of eighteen daily medications that were 
taken primarily for diabetes and heart disease.

The Veteran was afforded another VA examination in March 2009.  
The examiner noted that the Veteran had a mild traumatic brain 
injury in service, which had stabilized.  The Veteran complained 
of severe headaches 2-3 times per month which lasted 1-2 hours if 
he took his medication.  It was reported that more than half the 
attacks were prostrating.  

He also complained of dizziness, sleep disturbance, balance 
problems, mild memory impairment for recent events, difficulty 
concentrating and constipation.  He reported one seizure in the 
remote past, which the examiner noted was thought to be secondary 
to theophylline toxicity.  

On objective testing, the Veteran was conscious, there was no 
evidence of memory loss, judgment was normal, social interaction 
was routinely appropriate, he was always oriented to person, 
time, place and situation, motor activity was normal, visual 
spatial orientation was normal, and he was able to communicate by 
spoken and written language and to comprehend spoken and written 
language.  

He was diagnosed with traumatic brain injury by history, migraine 
headaches secondary to mugging by history and mild memory loss, 
thought to be consistent with aging on neuropsychological 
testing.  The examiner also noted that neuropsychological testing 
for the Veteran in 2006 was normal except for indicators that the 
Veteran has mild recent memory loss which was thought consistent 
with his age.  He also noted that brain imaging for the Veteran 
indicated diffuse small vessel disease, not related to the in-
service mugging.

Old Version of Diagnostic Code 8045

The February 2006 and March 2009 examination reports and recent 
VA outpatient treatment records, show the Veteran has reported 
non-prostrating headaches that occur 2-3 times per month and are 
successfully treated with medication.  He has also reported mild 
memory loss, which has been attributed to his age, and dizziness 
and balance problems, which have not been confirmed on objective 
testing.  The Veteran is not shown to have a diagnosis of multi-
infarct dementia associated with brain trauma, and neurologic 
examinations have been essentially normal except for findings 
consistent with his age.  In fact, as noted above, a VA dementia 
workup conducted in April 2005 was negative.  

His symptoms are of the subjective nature described in the old 
version of Diagnostic Code 8045, namely headaches, impaired 
memory, dizziness and insomnia.  Although a seizure was reported 
in the remote past, apparently prior to the current appeal 
period, this was secondary to a medication unrelated to the brain 
injury.  As such the disability does not meet the criteria for an 
evaluation in excess of 10 percent under that regulation. 

New Version of Diagnostic Code 8045

The Veteran has consistently complained of short-term memory 
loss.  However, the manifestations have reportedly been mild and 
not confirmed on objective testing.  As noted above, during his 
neuropsychological evaluation in January 2006, the examiner noted 
that the Veteran was exhibiting intellectual and memory 
functioning that was consistent with his previous education and 
work history, and also that any decline in memory functioning 
noticed by the Veteran was most likely due to the normal aging 
process.  On VA examination in February 2006, mental status 
examination was normal, and there was no evidence of memory loss 
or concentration problems.  On objective testing during his VA 
examination in March 2009, there was no evidence of memory loss.  
Hence, his level of impairment in this facet is no more than 1.

Judgment, motor activity and visual spatial orientation were 
noted to be normal on VA examination in March 2009, and there is 
no other evidence of record showing otherwise.  Hence the level 
of impairment in these facets is 0.

The Veteran has always been oriented to person, time, place and 
situation on examination, and there is no evidence of any 
dysfunction in his communication skills.  Furthermore, on VA 
examination in March 2009, the examiner noted that he was able to 
communicate by spoken and written language and to comprehend 
spoken and written language. There is also no evidence of record 
showing that the Veteran has ever had any inappropriate social 
interactions. 

The Veteran has consistently complained of dizziness, mild to 
moderate headaches a few times per month and sleep deprivation, 
which could be classified as insomnia.  However, there is no 
evidence that these symptoms have interfered with work, 
presumably they might mildly interfere with work, but they do not 
require rest on most days or cause more than mild difficulty.  
The level of impairment from these factors would be no more than 
1.

Although, a history of depression and anxiety has been reported, 
the Veteran has voiced no complaints with regard to these 
conditions and there is no other evidence of neurobehavioral 
effects.  There has also been no reported impairment in 
communication.  The level of impairment from these factors is; is 
therefore, 0.  There have been no findings or complaints of 
altered consciousness.

Accordingly, as the Veteran's level of impairment for all of the 
categories listed in the new version of Diagnostic Code 8045 does 
not exceed level 1; a rating in excess of 10 percent for his 
residuals of a head injury under the new version of Diagnostic 
Code 8045 may not be assigned.  

The Board also finds that a rating in excess of ten percent under 
the General Rating Formula for Mental Disorders is not warranted.  
In this regard, the Veteran has been noted on examination and 
during VA outpatient treatment to have symptoms of anxiety, 
depression and sleep deprivation.  However, he has not been 
clinically diagnosed with a mental disorder.  Furthermore, there 
is no evidence that his symptoms of anxiety, depression and sleep 
deprivation have caused occupational or social impairment, and 
there is no evidence of symptoms of suspiciousness or panic 
attacks.  Therefore, a higher rating is not warranted under the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.

Headaches

In order for the Veteran to receive a rating higher than 10 
percent under Diagnostic Code 8100 for his headaches, there must 
be evidence that his headaches are accompanied by characteristic 
prostrating attacks occurring on average once per month over the 
last several months.  Prior to the March 2009 examination, the 
Veteran had reported that he was not having serious headaches.  
In his claim he reported "incapacitating attacks" but it does 
not appear that he was referring to headaches.  

The March 2009 examination shows that the Veteran was 
experiencing prostrating headaches occurring approximately once a 
month.  Under Diagnostic Code 8100, that level of disability 
warrants a 30 percent rating.

The old version of Diagnostic Code 8045 could be construed as 
prohibiting a rating in excess of 10 percent under Diagnostic 
Code 8100, because the symptoms are wholly subjective, but the 
new version of Diagnostic Code 8045 contains no such prohibition, 
and even the old version of Diagnostic Code 8045, did not 
explicitly prohibit ratings under an alternate diagnostic code.  
Accordingly an increased rating of 30 percent is granted.

Because both Diagnostic Code 8045 and Diagnostic Code 8100 
contemplate manifestations of headaches, it would constitute 
prohibited pyramiding to provide separate 10 and 30 percent 
ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.14 (2010).  A single 30 percent rating under Diagnostic Code 
8100 is; however, warranted.

An evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 8100, because the Veteran does not have 
prostrating attacks more than on average of once per month; and 
the headaches are not prolonged, inasmuch as the last only for an 
hour or two.  They also do not produce severe economic 
inadaptability.  The March 2009 examination reported occupational 
impairment only from the non-service connected COPD.  The Veteran 
has reported no social impairment from the TBI injuries or 
specifically from the headaches.  Hence, the evidence is against 
a finding that the headaches meet or approximate the criteria for 
an evaluation in excess of 30 percent under Diagnostic Code 8100.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran's representative has argued that the Veteran's 
disability should be assigned a higher rating on an 
extraschedular basis because the Veteran goes to the hospital 
numerous times a year for treatment and examinations due to his 
disability.  See October 2008 statement from the Veteran's 
representative.  The representative has not pointed to any 
symptomatology that is not contemplated by the rating criteria.  
The Veteran's disability is manifested by headaches, dizziness, 
mild memory loss, which are contemplated in the rating criteria 
discussed above.  

Assuming for the sake of argument that there were factors outside 
the rating criteria, the Veteran has not had any periods of 
recent hospitalization for his disability, although he may have 
been seen on an outpatient basis on numerous occasions during the 
pendency of the appeal.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected 
disability has caused unemployability.  The Veteran has reported 
that he stopped working due to his chronic obstructive pulmonary 
disease, which is not service-connected, but he has not claimed 
that he is unemployable due to his residuals of a head injury.  
As there has been no allegation or evidence of unemployability 
attributable to the service connected disability, the Board finds 
that further consideration of entitlement to TDIU is not 
required.


ORDER

An increased rating of 30 percent for residuals of head injury to 
include headaches, dizziness and mild memory loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


